UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6850


TREVEE GETHERS,

                    Petitioner - Appellant,

             v.

BRYAN STIRLING, Commissioner, South Carolina Department of Corrections;
RANDALL WILLIAMS, Warden of Lieber Correctional Institution,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Sherri A. Lydon, District Judge. (1:19-cv-01088-SAL)


Submitted: March 18, 2021                                         Decided: March 22, 2021


Before WILKINSON and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Elizabeth Anne Franklin-Best, ELIZABETH FRANKLIN-BEST, P.C., Columbia, South
Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Trevee Gethers, a South Carolina inmate, seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying relief on Gethers’

counseled 28 U.S.C. § 2254 petition. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the petition states a debatable claim of the denial of a constitutional

right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529

U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Gethers has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2